DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 26 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patents US 9,956,356 and US 10,449,307 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 27, the prior art of record fails to teach and/or suggest a nebulizer, comprising: a vibrating aperture plate mounted within the nebulizer and driven by an actuator; and an aperture plate drive circuit coupled to the actuator and having a controller, especially wherein the controller is configured to: perform a short scan measuring drive current to the aperture plate; and initiate a full scan of the drive current if the short scan measures a change in the drive current outside a predetermined tolerance.
With regards to claim 39, the prior art of record fails to teach and/or suggest a method of operation of a nebulizer comprising a vibrating aperture plate mounted in the nebulizer and driven by an actuator, the actuator being coupled to an aperture plate drive circuit having a controller, especially wherein the method comprises: performing a short scan measuring drive current to the aperture plate; and initiating a full scan of the drive current if the short scan measures a change in the drive current outside a predetermined tolerance.
With regards to claim 46, the prior art of record fails to teach and/or suggest a nebulizer, comprising: a vibrating aperture plate mounted within the nebulizer and driven by an actuator; and an aperture plate drive circuit coupled to the actuator and having a controller, especially wherein the controller is configured to: perform a short scan at regular intervals measuring drive current to the aperture plate; initiate a full scan of the drive current if the short scan measures a change in the drive current outside a predetermined tolerance range; and dynamically determine, from the full scan, a frequency associated with a measuring point of the short scan.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855